Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provision.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input operable to…, a control unit… cause the control unit to…” in claim 16. However, the claim itself is not rejected as it recites NIC and a non-transitory memory which provide structure to the claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhee et al (US 20190104108), hereafter Rhe and Shurtleff et al (US 20200177485), hereafter Shu.
Claim 1: Rhe teaches a method for detecting network intrusions, the method comprising: receiving, by a [Network Interface Controller] (NIC), a set of vehicle network traffic; ([004] an gateway security system monitors network traffic of ... in-car network to inspect packets of the network traffic);
comparing one or more indicators of the set of vehicle network traffic with one or more known traffic profiles; ([018] the security system analyzes packets in the network traffic to determine if signatures in the packet are whitelisted or blacklisted, whether the traffic content is of a known type, and whether the network or destination and source addresses are whitelisted and [063-72] network connections of the gateway service are compared against the training of the network model, comparing the backend service address and ports of the network service with the backend whitelist, with the types of content included in a content whitelist);
detecting a violation of the known traffic profiles based on the comparison; ([058-63] where the network model is unable to recognize the network connections as normal, the network model identifies the gateway service as exhibiting anomalous network behavior and the backend address inspector determines whether the network service is normal or anomalous);
and reporting the violation of the known traffic profiles. ([017] when an event is discovered that is not part of the normal runtime events, the security system identifies the event as anomalous and the security system issues an alarm against the event);
Rhe is silent on Network Interface Controller (NIC).
But analogous art Shu teaches Network Interface Controller (NIC). ([027] the communication subsystem allows the network controller to communicate (send and receive) with endpoints, as well as any other device or network and comprises a network interface card (NIC)).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rhe to include the idea of using NIC as taught by Shu so that the management subsystem manages nodes, resources, settings, policies, protocols, communications, and so forth ([028]).
Claim 11: Rhe teaches a method for using a [Network Interface Controller (NIC)] to detect network intrusions, the method comprising: receiving, by the NIC, a set of vehicle network traffic; storing one or more indicators of the set of vehicle network traffic; comparing the stored indicators of the set of vehicle network traffic with a known traffic profile; detecting a violation of the known traffic profile based on the comparison; and initiating an action in response to detecting the violation of the known traffic profile. ([004] an gateway security system monitors network traffic of ... in-car network to inspect packets of the network traffic; [018] the security system analyzes packets in the network traffic to determine if signatures in the packet are whitelisted or blacklisted, whether the traffic content is of a known type, and whether the network or destination and source addresses are whitelisted and [063-72] network connections of the gateway service are compared against the training of the network model, comparing the backend service address and ports of the network service with the backend whitelist, with the types of content included in a content whitelist; [058-63] where the network model is unable to recognize the network connections as normal, the network model identifies the gateway service as exhibiting anomalous network behavior and the backend address inspector determines whether the network service is normal or anomalous; [017] when an event is discovered that is not part of the normal runtime events, the security system identifies the event as anomalous and the security system issues an alarm against the event).
Rhe is silent on Network Interface Controller (NIC).
But analogous art Shu teaches Network Interface Controller (NIC). ([027] the communication subsystem allows the network controller to communicate (send and receive) with endpoints, as well as any other device or network and comprises a network interface card (NIC)).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rhe to include the idea of using NIC as taught by Shu so that the management subsystem manages nodes, resources, settings, policies, protocols, communications, and so forth ([028]).
Claim 16: Rhe teaches a network intrusion detection system, comprising: an input operable to receive vehicle network traffic; a [Network Interface Controller (NIC)] coupled to the input; and a control unit having executable instructions stored in a non-transitory memory that, when executed, cause the control unit to: store one or more indicators of the vehicle network traffic; compare the indicators of the vehicle network traffic with one or more known traffic profiles; detect a violation of the known traffic profiles based on the comparison; and initiate an action in response to detecting the violation of the known traffic profiles. ([004] an gateway security system monitors network traffic of ... in-car network to inspect packets of the network traffic; [018] the security system analyzes packets in the network traffic to determine if signatures in the packet are whitelisted or blacklisted, whether the traffic content is of a known type, and whether the network or destination and source addresses are whitelisted; [029] a processor to execute a model stored in a temporary or permanent memory, to learn safe or anomalous events, thresholds for change of event properties, and any combinations thereof; and [063-72] network connections of the gateway service are compared against the training of the network model, comparing the backend service address and ports of the network service with the backend whitelist, with the types of content included in a content whitelist; [058-63] where the network model is unable to recognize the network connections as normal, the network model identifies the gateway service as exhibiting anomalous network behavior and the backend address inspector determines whether the network service is normal or anomalous; [017] when an event is discovered that is not part of the normal runtime events, the security system identifies the event as anomalous and the security system issues an alarm against the event).
Rhe is silent on Network Interface Controller (NIC).
But analogous art Shu teaches Network Interface Controller (NIC). ([027] the communication subsystem allows the network controller to communicate (send and receive) with endpoints, as well as any other device or network and comprises a network interface card (NIC)).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rhe to include the idea of using NIC as taught by Shu so that the management subsystem manages nodes, resources, settings, policies, protocols, communications, and so forth ([028]).
Claim 2: the combination of Rhe and Shu teaches the method of claim 1, wherein the detecting of the violation of the known traffic profiles includes detecting that a timing relationship of the indicators of the set of vehicle network traffic falls outside of one or more timing relationships of the known traffic profiles. (Rhe: [044] the network packet monitor determines security threats by identifying behavior that is outside of normal behaviors recognized as safe and [065] an attack through the updater service comprises vehicle systems by ... disabling or enabling improper functions at improper times, among other threats).
Claim 3: the combination of Rhe and Shu teaches the method of claim 2, wherein the one or more timing relationships of the known traffic profiles include a plurality of ranges of frames per second. (Rhe: [038] the system scanner sends requests to each gateway services of the vehicle on a periodic basis, such as, every one second, five second, or ten seconds, or any other interval for sampling the gateway services).
Claim 4: the combination of Rhe and Shu teaches the method of claim 1, wherein the detecting of the violation of the known traffic profiles is based on a transition from falling within a first allowed range of traffic-profile parameter values to falling within a second allowed range of traffic-profile parameter values. (Rhe: [029] the security system includes security testing criteria that includes, a whitelist of safe events, a blacklist of unsafe or unknown events, a blueprint modelling system, to learn safe or anomalous events, thresholds for change of event properties, and any combinations thereof).
Claim 5: the combination of Rhe and Shu teaches the method of claim 1, wherein the detecting of the violation of the known traffic profiles is based on a combination of a plurality of the known traffic profiles. (Rhe: [017-18] blueprint model can include, e.g. a whitelist of network behaviors, file behaviors, and process behaviors, signatures in the packet are whitelisted or blacklisted, whether the traffic content is of a known type, and whether the network or destination and source addresses are whitelisted).
Claim 6: the combination of Rhe and Shu teaches the method of claim 1, wherein the NIC performs at least one of: the comparing of the indicators of the set of vehicle network traffic; the detecting of the violation of the known traffic profiles; and the reporting of the violation. (Rhe: [063-72] network connections of the gateway service are compared against the training of the network model, comparing the backend service address and ports of the network service with the backend whitelist, with the types of content included in a content whitelist, [058-63] the network model identifies the gateway service as exhibiting anomalous network behavior, [017] and the security system issues an alarm against the event).
Claim 7: the combination of Rhe and Shu teaches the method of claim 1, wherein the NIC captures values for the indicators of the set of vehicle network traffic in a corresponding set of one or more storage elements. (Rhe: [061] the network packet monitor uses characteristics and attributes of the packets known to indicate secure network traffic as criteria for verifying the network traffic and includes a deep packet inspector to extract the packet characteristics and attributes such as backend service address and ports, signatures, sub-network connections, among other packet characteristics [23] stored in memory).
Claim 8: the combination of Rhe and Shu teaches the method of claim 1, wherein the known traffic profiles include parameters related to one or more of: a communication request characteristic; a data exchange characteristic; a data pattern characteristic; an authentication characteristic; and a general network-data characteristic. (Rhe: [041] OS event monitor identifies anomalous behavior of events using a learned model which includes, a blueprint modelling system that is trained for normal OS event behaviors such as normal network connection requests, normal file access patterns and normal process behaviors, among other behaviors).
Claim 9: the combination of Rhe and Shu teaches the method of claim 1, wherein the known traffic profiles include a parameter related to a Media Access Control (MAC) addressing mode, the parameter having values corresponding to one or more of: a Broadcast mode, a Multicast mode, and a Unicast mode. (Shu: [035] include a function or feature for capturing the IoT device's serial number, Media Access Control (MAC) address, or other unique identifying information and [058] data subsystem includes any data or information, such as management data, statistics, settings, preferences, profile data, logs, notifications, attributes, configuration parameters, endpoint information, network information, and so forth).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rhe to include the idea of having parameters of traffic as taught by Shu so that the management subsystem manages nodes, resources, settings, policies, protocols, communications, and so forth ([028]).
Claim 10: the combination of Rhe and Shu teaches the method of claim 1, further comprising: activating a firewall in response to the violation of the known traffic profiles. (Shu: [036] when the monitoring and remediation subsystem detects that a device behaving anomalously or outside ranges of expected measurements,... requires troubleshooting and/or add the device to a remediation interface…).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rhe to include the idea of having parameters of traffic as taught by Shu so that the management subsystem manages nodes, resources, settings, policies, protocols, communications, and so forth ([028]).
Claim 12: the combination of Rhe and Shu teaches the method of claim 11, wherein the detecting of the violation of the known traffic profile includes detecting that a timing relationship of the set of vehicle network traffic falls outside of a timing relationship of the known traffic profile. (Rhe: [044] the network packet monitor determines security threats by identifying behavior that is outside of normal behaviors recognized as safe and [065] an attack through the updater service comprises vehicle systems by ... disabling or enabling improper functions at improper times, among other threats).
Claim 13: the combination of Rhe and Shu teaches the method of claim 11, wherein the known traffic profile includes a plurality of ranges of frames per second. (Rhe: [038] the system scanner sends requests to each gateway services of the vehicle on a periodic basis, such as, every one second, five second, or ten seconds, or any other interval for sampling the gateway services).
Claim 14: the combination of Rhe and Shu teaches the method of claim 11, wherein the stored indicators include one or more hardware statistic parameters. (Shu: [035] include a function or feature for capturing the IoT device's serial number, Media Access Control (MAC) address, or other unique identifying information and [058] data subsystem includes any data or information, such as management data, statistics, settings, preferences, profile data, logs, notifications, attributes, configuration parameters, endpoint information, network information, and so forth).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rhe to include the idea of having parameters of traffic as taught by Shu so that the management subsystem manages nodes, resources, settings, policies, protocols, communications, and so forth ([028]).
Claim 15: the combination of Rhe and Shu teaches the method of claim 11, wherein the action initiated in response to detecting the violation of the known traffic profile includes performing a test of the NIC. (Shu: [054] internal nodes represent tests on features, branches represent outcomes of the tests, and leaf nodes represent a class label, [027, 031] the network controller includes multiple communications interfaces for redundancy or failover. The network controller includes dual NICs for connection redundancy).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rhe to include the idea of testing NIC as taught by Shu so that the management subsystem manages nodes, resources, settings, policies, protocols, communications, and so forth ([028]).
Claim 17: the combination of Rhe and Shu teaches the network intrusion detection system of claim 16, wherein detecting the violation of the known traffic profiles includes detecting that a timing relationship of the vehicle network traffic falls outside of one or more timing relationships of the known traffic profiles. (Rhe: [044] the network packet monitor determines security threats by identifying behavior that is outside of normal behaviors recognized as safe and [065] an attack through the updater service comprises vehicle systems by ... disabling or enabling improper functions at improper times, among other threats).
Claim 18: the combination of Rhe and Shu teaches the network intrusion detection system of claim 16, wherein detecting the violation of the known traffic profiles is based on a transition from falling within a first allowed range of traffic-profile parameter values to falling within a second allowed range of traffic-profile parameter values. (Rhe: [029] the security system includes security testing criteria that includes, a whitelist of safe events, a blacklist of unsafe or unknown events, a blueprint modelling system, to learn safe or anomalous events, thresholds for change of event properties, and any combinations thereof).
Claim 19: the combination of Rhe and Shu teaches the network intrusion detection system of claim 16, wherein the NIC comprises the control unit; wherein the NIC stores the indicators of the vehicle network traffic in a corresponding set of one or more storage elements; (Rhe: [029, Figs. 1-2] a processor to execute a model stored in a temporary or permanent memory, to learn safe or anomalous events, thresholds for change of event properties, and any combinations thereof; [004] automotive security gateway services and vehicle electronic control units operate the vehicle devices according to the threat mitigation instructions).
Shu teaches and wherein the stored indicators of the vehicle network traffic include one or more hardware statistic parameters. (Shu: [035] include a function or feature for capturing the IoT device's serial number, Media Access Control (MAC) address, or other unique identifying information and [058] data subsystem includes any data or information, such as management data, statistics, settings, preferences, profile data, logs, notifications, attributes, configuration parameters, endpoint information, network information, and so forth).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rhe to include the idea of having hardware parameters as taught by Shu so that the management subsystem manages nodes, resources, settings, policies, protocols, communications, and so forth ([028]).
Claim 20: the combination of Rhe and Shu teaches the network intrusion detection system of claim 16, wherein the known traffic profiles include parameters related to one or more of: a communication request characteristic; a data exchange characteristic; a data pattern characteristic; an authentication characteristic; and a general network-data characteristic; (Rhe: [041] OS event monitor identifies anomalous behavior of events using a learned model which includes, a blueprint modelling system that is trained for normal OS event behaviors such as normal network connection requests, normal file access patterns and normal process behaviors, among other behaviors).
Shu teaches and wherein the known traffic profiles include a parameter related to a Media Access Control (MAC) addressing mode, the parameter having values corresponding to one or more of: a Broadcast mode, a Multicast mode, and a Unicast mode. (Shu: [035] include a function or feature for capturing the IoT device's serial number, Media Access Control (MAC) address, or other unique identifying information and [058] data subsystem includes any data or information, such as management data, statistics, settings, preferences, profile data, logs, notifications, attributes, configuration parameters, endpoint information, network information, and so forth).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rhe to include the idea of having parameters of traffic as taught by Shu so that the management subsystem manages nodes, resources, settings, policies, protocols, communications, and so forth ([028]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867. The examiner can normally be reached M-F: 8:30am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 5712727624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BADRINARAYANAN /Examiner, Art Unit 2496.